PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/100,410
Filing Date: 31 May 2016
Appellant(s): KERGOSIEN et al.



__________________
Daniel J. Pereira
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lein (WO/2013/192515; publication date: 12/27/2013; currently available as prior art under 35 USC 102(a)(1) and 102(a)(2), which claims priority to US 61/807,075: effectively filed date: 04/01/2013) in view of Montgomery et al. (US 6,281,265; issue date: 08/28/2001; of record) as evidenced by Tortorello (US 6,023,547; issue date: 02/08/2000; of record) and further in view of Li et al (US 2013/0225734; publication date: 08/29/2013; of record).  

The claims are being examined in view of the species election of urethane dimethacrylate for the (poly)urethane poly(ALK)acrylate compound (i.e. the polyurethane dimethacrylate as recited in claim 1).  

Lein discloses a radiation-curable (i.e. photo-crosslinkable) composition for the nails comprising a component (a) which may be a vinyl functional urethane, (b) at least 
Lein is silent with respect to including antioxidants in the composition; however this deficiency is cured by the teachings of Montgomery.
Montgomery discloses that adding compounds such as butylated hydroxytoluene (BHT) and hydroquinone monomethyl ether (MEHQ) can improve the shelf life (col 10, lines 5-16) of photopolymerizable acrylic compositions (col 1, lines 58-60).  While Montgomery lists BHT and MEHQ as free radical polymerization inhibitors, Tortorello discloses that MEHQ and BHT have antioxidant properties (col 10, lines 27-28).  
The skilled Artisan would have been motivated to add one or more (i.e. a primary and a secondary) antioxidants to Lein’s composition in order to improve its shelf life.  The skilled Artisan would have had a reasonable expectation of success because compounds such as MEHQ and BHT were known to serve this function in photopolymerizable compositions at the time the invention was filed.  
The relevant disclosures of Lein, Montgomery, and Tortorello are set forth above render obvious a photocrosslinkable composition comprising the elected species 
Li discloses a combination of antioxidants, which includes BHT (structure CII immediately preceding para 0022 and claim 1) and at para 0173  2,4-bis-(n-octylthio)-6-(3,5-di-tert-butyl-4-hydroxyphenylamino)-triazine, structure A-1 (i.e. di(t-butyl) hydroxyphenylamino bisoctylthiotriazine, CAS Registry No. 991-84-4, synonyms include Tinogard MD1; and the instant specification, table at page 17 indicates di(t-butyl) hydroxyphenylamino bisoctylthiotriazine is Tinogard MD1).  The antioxidants in combination stabilize polymers against degradation by heat, light, and oxidation (abstract).  In particular, polymethacrylates (para 0067.9) and polyurethanes (para 0067.15) are noted as polymers that are responsive to the stabilizing agents disclosed by Li.  
It would have been prima facie obvious to use both BHT and di(t-butyl) hydroxyphenylamino bisoctylthiotriazine as the antioxidants in Lein’s composition.  The skilled Artisan would have been motivated to select these particular antioxidants because Li discloses that their use together is exceptionally useful.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding the antioxidants to Lein’s composition.  Both Montgomery and Li indicate that antioxidants like BHT have beneficial effects on acrylate polymers.

With respect to instant claim 8 the composition may comprise a plasticizer (0044).
With respect to instant claims 14 and 15, the examiner considers shelf life to be an optimizable parameter by properly selecting antioxidants to prevent unwanted polymerization from occurring.  
With respect to instant claim 15, the examiner considers arriving at an effective concentration (or ratio) of antioxidant to limit degradation of the ingredients of the composition during storage to be a matter of routine testing for one having ordinary skill in the art.  See MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lein (WO/2013/192515; publication date: 12/27/2013; currently available as prior art under 35 USC 102(a)(1) and 102(a)(2), which claims priority to US 61/807,075: effectively filed date: 04/01/2013) in view of Montgomery et al. (US 6,281,265; issue date: 08/28/2001; of record) as evidenced by Tortorello (US 6,023,547; issue date: 02/08/2000; of record) and further in view of Li et al (US 2013/0225734; publication date: 08/29/2013; of record) as applied to claims 1, 6-8, 14, and 15 above, and further in view of Sheariss et al. (US 6,080,389; issue date: 06/27/2000).   

The examiner notes that claim 3 has been interpreted in view of the specification, page 6, which defines the term poly(ALK)acrylate as comprising a H2C=C(R)-C(O)-O-, with R preferably equal to H or ALK, it being understood that ALK represents a C1-C6, 
The relevant disclosures of Lein, Montgomery, Tortorello, and Li are set forth above.  Lein discloses further that the composition may optionally contain other acrylate monomers and provides examples that are all acrylates or methacrylates.  Lein does not specify any examples of poly(ALK)acrylates as required by instant claim 3 that are not (meth)acrylates as required by instant claim 1; however such was known in the art: 
Sheariss discloses that ethyl acrylate or poly(ethyl acrylate) were known in the art for forming photocurable nail lacquers (col 2, lines 14-15, lines 58-59, and lines 64-65).
It would have been prima facie obvious to use a higher ALKacrylate monomer or polymer in Lein’s composition because these were known to be suitable for these type of compositions (see MPEP 2144.07).  


(2) Response to Argument

On page 8 of the appeal brief Appellant argues that the Montgomery, Tortorello, and Li disclosures have no teachings as to radiation curable gel compositions as in Lein.  


On page 8, Appellant argues that Lein teaches the inclusion of selected materials that are believed to address the problem of stability in radiation curable gels, and therefore the examiner has not reasonably established that a person of ordinary skill would have been motivated to add further components such as those from Montgomery, Tortorello, and Li in view of Lein’s clear teachings.  
With regard to lack of motivation, as noted in the rejection supra, the examiner has identified a specific motivation to add the claimed antioxidants: One having ordinary skill in the art would be motivated to add the specific, highly effective antioxidants for prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  

On page 8, Appellant argues that it could not have been reasonably predicted that in modifying Lein with Montgomery, Tortorello, and Li, that the stability of Lein’s compositions would remain particularly when neither Montgomery, Tortorello, nor Li have any salient teachings in this regard.  
With regard to expectation of success, as noted above, Montgomery teaches that antioxidant substances can improve stability of photopolymerizable acrylic compositions and Li discloses that the specific combination of antioxidants recited in the instant claims was known at the time the instant invention was filed to be particularly effective in stabilizing polymers containing methacrylate and urethane monomers (i.e. the category of polymerizable substance disclosed by Lein).  The examiner considers this to provide sufficient expectation that Lein’s compositions would be further stabilized by addition of the very effective antioxidants recited in instant claims 1 and 15.  

On page 9, Appellant argues that there is insufficient basis from the near infinite number of possibilities of compositions and the wide breadth of possible amounts to arrive at the combinations of components in certain amounts as required in independent claim 1, citing Ex parte Tanksley.  Appellant cites MPEP 2144.08 for making clear that one must also consider the size of the genus and any teaching or suggestion in the reference of a preferred species or subgenus that is significantly different in structure from the claimed species or subgenus.  On pages 9-10, Appellant argues that the examiner has not sufficiently articulated why one of ordinary skill in the art would have been motivated to use the relatively simple substituents in the present claims given Lein teaches for the inclusion of selected materials and clear preference for more complex arrangements, given the enormous breadth of the genus encompassed by the generic teachings in Lein.  
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, all limitations of claim 1 are taught in a single reference, 

On page 10, Appellant points to the examples of the present application at pages 17-19 as rebuttal evidence, i.e. secondary indicia of non-obviousness.  Appellant argues that these examples show that the present invention containing the unique combination of required antioxidants has improved stability as comparted to compositions containing only one of them (BHT).  
Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the burden to overcome an obviousness rejection with a persuasive showing of unexpected results has not been met.  The instant specification contains the following statement regarding stability of the compositions falling within the scope of the instant claims on page 19: 
Finally, the composition according to the invention comprising a second antioxidant exhibits better stability than the comparative composition not comprising a second antioxidant.



 The examiner does not consider this result to be unexpectedly superior. Li discloses that the two antioxidants recited in instant claim 1 are particularly effective when used in combination at stabilizing the category of composition embraced by the instant claims. Moreover, the composition according to the invention, page 17 of the specification contains a greater total amount of antioxidant than the comparative composition disclosed page 18 of the specification. One of ordinary skill in the art would reasonably expect the stability of a composition to be proportional to the total amount of antioxidant present in the composition therefore the examiner does not consider this finding to be surprising.

On pages 10-11, Appellant argues that Montgomery teaches that it may be desirable to include polymerization inhibitors BHT and MEHQ.  
In response to Appellant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As detailed in the rejection above, while Montgomery refers to these substances as “polymerization inhibitors”, they were known at the time the instant invention was filed as “antioxidants”, as established by Tortorello.  Li, discloses the claimed antioxidants as particularly effective in the type of compositions disclosed by Lein.  Thus, Appellant’s argument that Montgomery uses a different word than the word recited in the instant 

On pages 11-12, Appellant argues that the comparative evidence should be considered as secondary consideration of non-obviousness, citing a statement on page 19 of the instant specification that the compositions containing a second antioxidant are more stable and do not gel after two months at 45ºC whereas a comparative composition containing only BHT does gel under these conditions.  
As stated above, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the burden to overcome an obviousness rejection with a persuasive showing of unexpected results has not been met. The examiner does not 

On pages 12-13, Appellant argues that the comparative data shows that by adding the second antioxidant in an amount of 0.1% to an otherwise identical composition, not only stability improvements could be obtained but also “The varnish can then be completely removed after having been in contact with acetone for 15 minutes, this time again therefore without a conventional invasive method using a metal tool, an electric sander, or an abrasive file by rubbing against the surface of the made-up nail in order to remove the composition.”  Appellant argues further that the ease of removal could not have been expected when considering the relevant teachings for the antioxidants as applied in the rejection.  
This argument is not persuasive because, while a positive assessment of the example composition according to the invention is made, no evaluation of the comparative composition with regard to wear properties or ease of removal has been made.  The entire evaluation of wear properties and ease of removal is for the “two embodiments according to the invention” (see page 19, lines 7-24).  In fact, the section 
In the two embodiments according to the invention evaluated, each comprising a base coating comprising a photo-crosslinkable composition in accordance with invention, a varnish exhibiting a good wear property on the nail is thus obtained. Such a varnish is glossy and exhibits a good wear property of the gloss on the nail. To do this, the wear property was assessed by simple observation with the naked eye after 14 days following its application. This wear performance is produced with only a very slight roughening of the nail before application of said compositions, making it possible to avoid the conventional invasive method of attaching a photo-crosslinkable composition to the is nails by sanding the surface of the nail, while at the same time preserving performance levels equivalent to or even better than products currently on the market.

Furthermore, the ingredients used in the compositions according to the invention make it possible to have, after photo-crosslinking of the film, an extremely low content of extractable compounds comprising reactive (meth)acrylate functions with 20 potentially sensitizing effects.

The varnish can then be completely removed after having been in contact with acetone for 15 minutes, this time again therefore without a conventional invasive method using a metal tool, an electric sander, or an abrasive file by rubbing against the surface of the made-up nail in order to remove the composition. (Emphasis added.)
  
Regardless of how one interprets the above paragraph, no disclosure is ever made attributing good wear and removability performance to the presence of both Tinogard and BHT therefore, Appellant has failed to establish on the record any superior 

Appellant asserts on page 12 that any argument that the stability improvement is not unexpected in view of the teachings of the secondary references used in the rejection because the antioxidants are alleged to teach enhanced stability is improper.
This assertion is inconsistent with the evidence of record showing that Li, discloses the claimed antioxidants as particularly effective when used in combination in the type of compositions disclosed by Lein and recited in the instant claims.  Specifically, one having ordinary skill in the art (a) would have expected adding two of the antioxidants disclosed by Li to be highly effective when used together to improve the storage stability of a composition containing photopolymerizable (alk)acrylate monomers and (b) would have expected adding a greater total quantity of antioxidant would yield better protection of the composition from the effects of oxidation (in this case, unwanted gelling of the composition).  This is exactly what is demonstrated in the specification on pages 17-19: the composition according to the invention, containing both Tinogard + BHT (disclosed by Li to be a particularly effective combination of antioxidants) is more stable over time than a comparative composition that lacks Tinogard, contains an equivalent amount of BHT, and is otherwise identical.  Thus, the stability improvement taught in the instant specification is entirely expected for two reasons.  

On pages 12-13, Appellant cites In re Kollman and In re Soni as pertaining to the standard for requiring evaluation of statistical significance in data relied upon in an assertion of unexpected results.  
This argument is not persuasive because, although statistical significance is a factor the examiner must consider in evaluating an allegation of unexpected results, as noted above, in this case, Appellant has failed to overcome the obviousness conclusion with a persuasive showing of unexpected results because the outcome of the experiments described in the specification is not at all unexpected.

On page 13, Appellant asserts that “that the comparative composition did not have the requisite stability and that comparative composition is, based on the suppositions underlying the rejection, clearly also within the teachings of the cited art, is probative of the patentability of the present claims.” 
As noted above, Li teaches the specific combination of antioxidants recited in the instant claims to be especially effective in in the type of compositions disclosed by Lein and recited in the instant claims.  Thus, it is not unexpected that the comparative composition, lacking the two compounds taught by Li to be very stabilizing when used in combination, is not as stable as the composition that does contain the two antioxidants known to be particularly effective in combination.  

In re Stepan Co. and Ex parte ATSUSHI WATANABE.
It is unclear how these statements pertain to the instant case as no functional language is recited in the claims.  In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the functional language referred to in the appeal brief) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to any alleged unexpected results, Appellant has failed to meet the burden to overcome an obviousness rejection with a persuasive showing of unexpected results.  In the instant case, the burden to overcome an obviousness rejection with a persuasive showing of unexpected results has not been met. The examiner does not consider this result to be unexpectedly superior. Li discloses that the two antioxidants recited in instant claim 1 are particularly effective at stabilizing the category of composition embraced by the instant claims. Moreover, the composition according to the invention, page 17 of the specification contains a greater total amount of antioxidant than the comparative composition disclosed page 18 of the specification. One of ordinary skill in the art would reasonably expect the stability of a composition to be proportional to the total amount of antioxidant present in the composition therefore the examiner does not consider this finding to be surprising.

In re Antonie and Ex parte Whalen.  
With regard to the citation of In re Antonie, Appellant is referred to the June 2020 revision of the MPEP [R-10.2019]:
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  (Emphasis added.)   

See also MPEP2144.05(II)(A), citing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In the instant case, one having ordinary skill in the art would reasonably expect that increasing the amount of antioxidant would increase the amount of oxidative species that are chemically 

On page 15, Appellant argues that there is no motivation to look for an antioxidant and no motivation to turn to the evidentiary and tertiary references cited in the rejections.  Appellant argues further that just because Tortorello discloses BHT and other ingredients possess antioxidant properties does not mean they also all possess polymerization inhibition properties as disclosed by Montgomery so there would be no motivation to look at this reference.  
With regard to lack of motivation, as noted in the rejection supra, the examiner has identified a specific motivation to add the claimed antioxidants: One having ordinary skill in the art would be motivated to add the specific, highly effective antioxidants for stabilizing polymers containing methacrylate and urethane monomers in order to lend further stability against premature polymerization to Lein’s composition.  While Lein’s invention addresses the problem of stabilizing photocurable compositions, the examiner also points out that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  


On pages 15-17, Appellant cites a portion of the final rejection as well sections of In re Chapman, Millennium Pharms., Inc. v. Sandoz Inc., and In re Naylor in support of the position that a person of ordinary skill in the art must recognize or appreciate an inherent property that is not present in the prior art.  
It is unclear how this pertains to the instant case as the examiner has never relied upon any inherency argument and because the prior art, particularly Li, recognizes that the claimed combination of antioxidants are extremely effective in polymers against degradation by heat, light.   


With regard to Appellant’s argument that Lein teaches the inclusion of selected materials that are believed to address this problem thus the alleged modification is not proper, as noted in the rejection supra, the examiner has identified a specific motivation to add the claimed antioxidants: One having ordinary skill in the art would be motivated to add the specific, highly effective antioxidants for stabilizing polymers containing methacrylate and urethane monomers in order to lend further stability against premature polymerization to Lein’s composition.  While Lein’s invention addresses the problem of stabilizing photocurable compositions, the examiner also points out that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
With regard to the assertion that the comparative evidence in the specification has been dismissed, this statement is false.  The examiner has reviewed the data in the specification and found it lacking in terms of the burden to overcome on obviousness rejection with a persuasive showing of unexpected results.  As noted above, Li, discloses the claimed antioxidants as particularly effective in the type of compositions 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.